Citation Nr: 0946159	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
osteopenia of the right knee.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1975 to February 
1977, from February 1977 to June 1981, and from July 1981 to 
April 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  Subsequently the case was 
returned to the jurisdiction of the Atlanta, Georgia RO 
which, in an October 2008 rating decision increased the 
disability rating for each knee to 20 percent.  

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The Board notes that as the decision below grants the Veteran 
separate disability ratings for each knee and that during his 
Board hearing the Veteran testified that he had not worked 
since May 2009 because of his knees, the issue of TDIU is 
raised by the record as part and parcel of the Veteran's 
increased rating claims for each knee.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Therefore, in accordance with the 
reasons set forth in the Remand portion of this decision 
below, the issue of entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The 20 percent disability rating currently in effect for 
dislocated cartilage of the right knee with frequent episodes 
of locking, pain and effusion into the joint is the maximum 
schedular rating for this disorder. 

2.  The 20 percent disability rating currently in effect for 
dislocated cartilage of the left knee with frequent episodes 
of locking, pain and effusion into the joint is the maximum 
schedular rating for this disorder. 

3.  The Veteran's right knee disability is manifested by 
right knee arthritis with noncompensable limitation of motion 
and/or painful motion.

4.  The Veteran's left knee disability is manifested by left 
knee arthritis with noncompensable limitation of motion 
and/or painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
osteopenia of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.3, 
4.6, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5258 (2009).  

2.  The criteria for a rating in excess of 20 percent for a 
left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 
4.14, 4.59, 4.71a, Diagnostic Code 5258 (2009).  

3.  The criteria for a separate rating of 10 percent, but no 
higher, for degenerative changes of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.3, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 
5003 (2009).


4.  The criteria for a separate rating of 10 percent for 
service-connected arthritis of the left knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5003 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2005, November 2007, and June 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the November 2007 and June 
2008 correspondence. 

During his Board hearing the Veteran disclosed that he had 
applied for disability benefits from the Social Security 
Administration and was in receipt of long- and short-term 
disability from a prior employment (see transcript at p. 5).  
The Board notes that these files have not yet been obtained.  
However, with respect to the Veteran's claims for higher 
ratings for both of his knees, the Board finds the record is 
sufficient to award separate ratings for each knee for 
arthritis, but to otherwise deny his claims.  The present 
record contains relatively recent medical information showing 
there is no ankylosis or instability in either knee as well 
as current range of motion measurements.  The additional 
medical information from disability records are likely to 
contain older evidence that is not relevant to issue of 
rating the current level of disability for the knees under 
the relevant diagnostic codes.

The notice requirements pertinent to the issues on appeal 
have been met and the Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.


It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Right and Left Knees

The Veteran was granted service connection for osteopenia of 
the right knee in a May 1991 rating decision and awarded a 10 
percent disability rating, effective January 25, 1991.  In a 
June 2003 rating action, the Veteran was granted service 
connection for a left knee disorder secondary to his service-
connected osteopenia of the right knee and awarded a 10 
percent disability rating, effective March 25, 2002.  In 
January 2005, the Veteran filed his claim for higher ratings 
for each knee.  The Veteran claims that the symptoms 
associated with his service-connected right and left knee 
disabilities warrant the assignment of higher ratings. In an 
October 2008 rating decision, the disability ratings of both 
knees were increased from 10 percent to 20 percent, effective 
January 19, 2005.  The rating for the right knee was done 
pursuant to Diagnostic Code 5013-5258, and the rating for the 
left knee was done pursuant to Diagnostic Code 5010-5258.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 5013 pertains to osteoporosis, with 
joint manifestations, and Diagnostic Code 5010 pertains to 
arthritis due to trauma.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5013.  Diagnostic Code 5258 provides for the rating of 
a knee with frequent episodes of "locking," pain and 
effusion into the joint.  38 C.F.R. § 4.150, Diagnostic Code 
5258. 

Diagnostic Codes relevant to knee disabilities include 5003, 
5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 
5010, arthritis established by X-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by X-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when shown by X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a Veteran has 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent rating is warranted.  Knee ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
Id.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum schedular rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a maximum 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5260 warrants a 20 percent rating for flexion 
limited to 30 degrees and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a 20 percent rating is warranted for extension limited 
to 15 degrees; a 30 percent rating is warranted for extension 
limited to 20 degrees; a 40 percent rating is warranted for 
extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Standard motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004.

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  VAOPGCPREC 9-98 expanded upon this notion by 
determining, if a claimant has a disability rating under 
Diagnostic Code 5003 for arthritis of the knee, and there is 
evidence of dislocated cartilage with episodes of 
"locking," pain, and effusion, a separate rating is 
available under Diagnostic Code 5259 (and by implication, 
under Diagnostic Code 5258.  See VAOPGCPREC 9-98.  Hence, if 
a claimant has a disability rating under Diagnostic Code 5258 
for dislocated cartilage of the knee and there is also X-ray 
evidence of arthritis and limitation of motion, a separate 
rating is available under Diagnostic Code 5003 or Diagnostic 
Code 5010.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98

The evidence of record shows that the Veteran underwent a VA 
examination in February 2005.  He complained of pain, 
swelling, stiffness, and popping in both knees as well as 
difficulty walking, climbing stairs, prolonged standing, 
stooping and bending.  He told the examiner that he was 
unable to walk to push a lawn mover and cut grass.  He used 
bilateral knee braces, which the examiner noted were of 
minimal effectiveness.  

On examination, range of motion was measured as flexion to 
120 degrees bilaterally with full extension bilaterally and 
pain throughout the range of motion process.  Both knees were 
stable with a negative McMurray's sign.  The examiner noted 
additional limitation of motion by pain, fatigue, weakness 
and lack of endurance following repetitive use throughout the 
range of motion process.  After repetitive use, there was 
further decrease in range of motion by 25 percent.  The 
Veteran reported flare-ups seven days a week with severe pain 
for 24 hours each day of the flare-up.  The precipitating 
factor was routine daily activity or prolonged standing, 
prolonged walking, bending and stooping.  Additional 
limitation of motion and functional impairment during a 
flare-up was noted as the Veteran had difficulty climbing 
stairs, difficulty stooping, bending, and doing prolonged 
walking and prolonged standing.  The Veteran was treated with 
medication and an analgesic balm to both knees.  The examiner 
noted no dislocation or recurrent subluxation and found 
traumatic arthritis.  Abnormal weight-bearing and unusual 
shoe wear pattern involving both heels were noted as well as 
a slow gait and a slight limp.  X-ray studies of the knees 
showed bilateral arthritis.  Diagnosis was muscle sprain and 
degenerative arthritis of both knees with moderate loss of 
range of motion and moderate loss of functional capacity of 
both knees.


VA outpatient treatment records from December 2005 to 
February 2008 revealed frequent complaints of bilateral knee 
pain.  In July 2005 he complained of swelling, clicking, 
locking and giving way in both knees for the previous year.  
Effusion was noted in both knees, which were tender at the 
posterior medial joint lines.  Range of motion was 10 to 90 
degrees of flexion.  X-ray studies showed mild arthritic 
changes.  The examiner's impression was possible medial 
meniscus tears.  

April 2006 VA medical records revealed more complaints of 
knee pain, especially in the right knee, that the Veteran 
ambulated without an assistive device, and that he requested 
consideration for knee braces after knee pain presented 
problems working as a sales clerk.  

A May 2006 VA medical record noted that a magnetic resonance 
imaging (MRI) scan of both knees showed osteoarthritis.  

October 2006 VA medical records revealed that the Veteran was 
notified of X-ray films that showed osteoarthritis in the 
knees.  He also was given a hinged knee brace for the right 
knee and a simple brace for the left.  

In April 2007, the Veteran complained of a burning sensation 
in both knees and worse pain since working the previous year 
in maintenance at a local Walmart.  He also complained that 
his knees locked up during sleep and that his pain was a 
constant 7 on a scale of 10.  

July 2007 VA medical records noted complaints of constant 
knee pain for one week and pre-patellar swelling with 
crepitance greater in the right knee than in the left knee.

The Veteran underwent a VA examination in February 2008.  The 
Veteran complained of difficulty with both knees and said 
that the complaints were of equal severity and the same for 
both knees.  He had sharp, burning, aching, constant pain in 
both knees in the subpatellar area and laterally.  Daily 
flare-ups lasted from 10 minutes to one hour.  Prolonged 
sitting, walking, standing, walking up steps and laying down 
caused increased pain.  He wore braces on both knees and 
required a cane.  He needed no help with activities of daily 
living.  The Veteran said that his knees stayed swollen, that 
he needed to sleep with a pillow between his knees, that he 
had difficulty getting out of the tub and getting off a 
commode, that his wife needed to massage his knees for 
relief, that he had difficulty performing sex because of his 
knee condition, and that he was only able to walk about 1,000 
feet.  

On examination, the Veteran was noted to stand six feet and 
four inches, weighed 255 pounds, and walked using a cane with 
an antalgic gait.  Range of motion of the right knee was 
extension to zero degrees and flexion to 95 degrees.  Flexion 
was limited by pain.  After repetitive use there was a 10 
percent decrease in range of motion due to pain.  There 
appeared to be no medial/lateral or anterior/posterior 
instability noted.  There was mild joint effusion and a 
slight increase in heat.  There was some patellofemoral 
crepitus associated with discomfort.  

Examination of the left knee showed range of motion as full 
extension to zero degrees and flexion to 105 degrees with 
range of motion limited by pain.  After repetitive use there 
was a 10 percent increased loss of motion due to pain.  There 
appeared to be no medial, lateral or anterior posterior 
instability noted.  There was slight joint effusion present 
as well as slight increased heat and redness.  Patellofemoral 
crepitus was noted to a mild degree associated with 
discomfort.

X-ray studies of both knees showed advanced degenerative 
osteoarthritis involving the bilateral knees.  Diagnosis was 
bilateral degenerative joint disease of the knees.  The 
examiner opined that the Veteran was experiencing a moderate 
to moderately severe disability of both knees of equal 
severity secondary to degenerative joint disease.

In a May 2008 signed letter, the Veteran protested denial of 
his higher rating claims and pointed out that he could barely 
walk, was not able to stand upright, could not stoop or run, 
and walked in a stupor position due to his knees.  He 
reported that he was not able to lift heavy objects, could 
not stand for long periods of time, and could not walk for 
long distances.  He said that he could not climb ladders, and 
that when he sat on the commode he could not arise so had to 
install a raised commode seat.  He also complained that he 
could no longer go dancing with his wife or play sports with 
his buddies.  He also said that he gained weight because he 
could not exercise due to his knees and legs.

During his October 2009 Board hearing, the Veteran testified 
that his knees were unstable and that daily he had to walk 
with a cane, wear heavy braces, and use crutches.  He said 
that he could not walk without a brace.  He also testified 
that his knees locked up at night, when in bed, and during 
the day when he did a lot of moving about.  He said that he 
avoided going up and down stairs.  His knee would give way on 
occasion, but he caught himself most of the time because he 
did not walk that fast.  His wife testified that the Veteran 
was not even able to get into the tub until VA provided a 
shower chair.  See transcript at pp. 4-8.

The Board finds that a disability rating in excess of 20 
percent assigned under Diagnostic Code 5258 for either knee 
is not warranted.  In making this determination the Board 
notes that 20 percent is the maximum rating under Diagnostic 
Code 5258, which is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  

The Board has considered the application of Diagnostic Code 
5257 in the alternative because it provides for a higher 
rating for the knee involving recurrent subluxation and 
lateral instability.  However, the evidence does not show 
that the Veteran's service-connected right and left knee 
disabilities exhibit severe recurrent subluxation or lateral 
instability, which would provide the assignment of the next 
higher rating of 30 percent.  The February 2005 and February 
2008 VA examinations show that the Veteran does not 
experience recurrent subluxation or medial/lateral or 
anterior/posterior instability.  The medical evidence noted 
above does show complaints of pain and episodes of swelling, 
locking, and mild effusion.  As such, the Board finds that, 
overall, the Veteran's complaints of pain, popping and 
locking are encompassed by the current 20 percent rating for 
each knee, under Diagnostic Code 5258.  

The Board also has considered whether higher ratings may be 
afforded under the Diagnostic Codes 5260 and 5261, which 
details the criteria assigning ratings for limitation of 
motion.  However, the evidence does not show that flexion or 
extension are limited to the necessary degrees.  
Specifically, the Veteran's right knee range of motion in the 
period on appeal was 0 degrees to 120 degrees in February 
2005 and then measured at 0 degrees to 95 degrees in February 
2008.  His left knee range of motion in the period on appeal 
was 0 degrees to 120 degrees in February 2005 and then 
measured at 0 degrees to 105 degrees in February 2008.  See 
38 C.F.R. § 4.71a, Plate II.  Even considering such factors 
as additional limitation of function as a result of flare-
ups, fatigue, weakness, or lack of endurance following 
repetitive use, there is no evidence to suggest that 
limitation of motion ever reaches the compensable level 
criteria found in Diagnostic Code 5260 or Diagnostic Code 
5261.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.

Notwithstanding the foregoing, examination findings and the 
medical evidence noted above showed that the Veteran's right 
knee motion and left knee motion were clearly limited by 
pain.  The Board, therefore, will consider whether a separate 
rating is warranted for arthritis of both the right and the 
left knees under the provisions of Diagnostic Code 5003 for 
limitation of motion.  DeLuca, 8 Vet. App. at 206-07. 

When a knee disorder is already rated under Diagnostic Code 
5258, a separate rating may be assigned if the Veteran has 
limitation of motion which is at least non-compensable under 
Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-
98 (1998).  Diagnostic Code 5003 requires that degenerative 
arthritis be established by X-ray findings.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

As noted above, the medical evidence of record contains 
several references to X-ray evidence of bilateral arthritis, 
osteoarthritis of both knees, and advanced degenerative 
osteoarthritis of both knees.  Accordingly, the Board finds 
that the Veteran is entitled to a separate 10 percent rating 
for painful arthritis of the right knee and a separate 10 
percent rating for painful arthritis of the left knee with 
some indication of limitation of motion which is less than 
compensable under Diagnostic Codes 5260 and 5261.  The Board 
notes that these separate ratings were anticipated when 
arthritis was noted as part of the Veteran's underlying knee 
disabilities by the use of Diagnostic Codes 5013 and 5010 in 
the hyphenated diagnostic codes assigned by the RO.

Moreover, the Board observes that the 10 percent ratings 
separately assigned herein for arthritis under Diagnostic 
Code 5003 for each knee contemplates the effects of the 
Veteran's complaints of pain, fatigue, swelling, weakness, 
and lack of endurance; in fact, Diagnostic Code 5003 mandates 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or painful motion.  
Accordingly, application of the DeLuca factors and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not support the 
grant of a higher evaluation.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In sum, the preponderance of the evidence supports the grant 
of a separate 10 percent rating for both right knee arthritis 
and for left knee arthritis and a continuation of the 20 
percent ratings, but no greater, for both the Veteran's 
service-connected right knee and left knee disabilities, for 
the entirety of the appeal period.  To this extent, the 
appeal is granted.

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, including the newly-assigned separate ratings for 
arthritis, there appears to be no identifiable period of time 
since the Veteran filed for an increase, during which the 
Veteran's service-connected right knee and left knee 
disabilities were shown to be in excess of the assigned 
disability ratings.

Concerning whether the Veteran may be considered for an 
extraschedular rating, the Board finds that such 
consideration is inextricably intertwined with the TDIU issue 
being remanded herein under Rice v. Shinseki, 22 Vet. App. 
447 (2009). 



ORDER

A rating in excess of 20 percent for osteopenia of the right 
knee is denied.

A rating in excess of 20 percent for a left knee disorder is 
denied.

A separate 10 percent rating for arthritis of the right knee 
from January 19, 2005, is granted, subject to the law and 
regulations governing the award of monetary benefits.

A separate 10 percent rating for arthritis of the left knee 
from January 19, 2005, is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

As was briefly noted in the Introduction section of this 
decision, the issue of entitlement to a TDIU is raised by the 
record as part and parcel of the Veteran's claims for higher 
ratings for both knees.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Specifically, the Veteran testified during his 
Board hearing that he had not worked since May 2009 because 
of his knee disabilities (see transcript at pp. 3-4).  In his 
October 2006 VA Form 9, Substantive Appeal, he also claimed 
that he was fired from another position in 2005 because of 
his greatly impaired mobility.

The evidence of record indicates that the Veteran has been 
unemployed during a portion of this appeal period.  However, 
it is unclear to the Board whether any unemployment in the 
Veteran's recent past was the result of the Veteran's 
service-connected disabilities, including either of his knee 
disabilities.  As the RO has not considered the TDIU aspect 
of this claim under 38 C.F.R. § 4.16, this issue is hereby 
remanded to the RO for consideration thereof in the first 
instance.  In so 



doing, the RO may decide to pursue further development of the 
Veteran's employment history, or to obtain additional medical 
evidence from disability providers or a medical opinion, as 
is deemed necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO shall consider whether the 
Veteran is entitled to a TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected disabilities consisting of: a 
left knee disorder, osteopenia of the 
right knee, multiple keloid scars of the 
anterior chest, bilateral hearing loss, 
and tinnitus.  In so doing, the RO may 
decide to pursue further development of 
the Veteran's employment history, or to 
obtain additional medical evidence from 
disability providers or a medical opinion, 
as is deemed necessary.  

2.  If any part of the decision is adverse 
to the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  Thereafter, 
the case shall be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


